 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDGerbes Super Market,Inc. -andRetail Store Em-ployeesUnion,Local 782,Chartered by RetailClerksInternationalAssociation.Case 17-CA-6037April 11, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn December 9, 1974, Administrative Law JudgePeter E. Donnelly issued the attached Decision in thisproceeding. Thereafter, the General-Counsel filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The - Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopt hisrecommended Order.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe complaint be, and it hereby is, dismissed.1The dismissal of this complaint does not, of course, bar any relief GeraldFrancis might otherwise be entitled to as a result of the decision ofGerbesSuper Market, Inc.,213 NLRB No 112 (1974)DECISIONSTATEMENT OF THE CASE'PETER E. DONNELLY, Administrative Law Judge: The origi-nal charge herein was filed by Retail Store Employees Union,Local 782, Chartered by Retail Clerks International Associa-tion, herein called Charging Party or Union, on April 24,1974, and the complaint was issued by the General Counselof the National Labor Relations Board on June 12, 1974,alleging that Gerbes Super Market, Inc., herein called Re-spondent or Employer, violated Section 8(a)(3) and (1) of theAct by its discriminatory treatment of Gerald Francis in hisworking conditions, causing Francis to quit his employment.An answer thereto was timely filed by Respondent on June19, 1974. Pursuant to notice the hearing was held before theAdministrative Law Judge at Versailles, Missouri, on July 30,31, and August 1, all in 1974.General Counsel's motion to correct the transcript is granted except asto those changes which substantially alter the state of the transcript1.FINDINGS OF FACTThe Employer is a Missouri corporation operating retailstores in the State of Missouri, including a grocery and var-iety store located in Versailles,Missouri. In the course andconduct of its business operations, the Employer has an an-nual gross volume of sales in excess of $500,000 and annuallypurchases goods and materials valued in excess of $50,000directly from sources located outside the State of Missouri.The complaint alleges, the answer admits, and I find that theEmployer is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.IILABOR ORGANIZATIONThe complaint alleges and Respondent in its answer admitsand I find that the Union is a labor organization within themeaning of Section 2(5) of the Act.IIIALLEGED UNFAIR LABOR PRACTICESThe complaint alleges in substance that, beginning some-time in December 1973, Respondent transferred Francis to amore onerous job, reduced his work hours, thereby causinghim to quit, all because of his activity on behalf of the Union.A. FactsGerald Francis was first employed by Respondent in Octo-ber 1972, at Respondent's Versailles, Missouri, store. He washired as a clerk in the hardware department. The store alsohas departments selling groceries, produce, and meat. Franciswas a part-time student employee. As a student employee heparticipated in a student work program called "CooperativeOccupational Education" (herein called COE). Under thisprogram, participating high school students were allowed toleave school at noon rather than 3:30 p.m., the normal endof the schoolday.When Francis was hired the janitorial or cleanup work wasshared by the student employees on a rotating basis. InMarch 1973, however, this procedure changed when LymanMoore, another part-time student employee was hired to dothe janitorial work. This work included mowing the grass infront of the store, filling the pop machines and ice machine,sweeping, cleaning the two bathrooms, emptying trash cans,and a more complete late night cleanup about once a week,which included scrubbing and waxing the floor with a ma-chine. The late night cleanup required two people in order tooperate the machine. Francis sometimes assisted Moore indoing the late night cleanup.In July 1973, Francis contacted Robert Reeds, businessrepresentative for the Union, and was thereafter active in aneffort to organize Respondent's Versailles, Missouri, store. Aletter demanding recognition, dated August 10, 1973, wassent to the Respondent listing Francis along with 17 otheremployees as having authorized the Union to represent them.By letter dated August 22, 1973, the Union again requestedrecognition. This letter was signed by Francis along with 17other employees. A strike subsequently occurred on August23, 1973, lasting until August 31, 1973. Francis did not workduring the strike. After the strike Francis accepted reinstate-ment on November 11, 1973. He returned to the hardware217 NLRB No. 67 GERBES SUPER MARKET, INC.395department in his prestrike job as a clerk.2When Franciswas reemployed he was not a participant in the COE programalthough he was still a part-time student employee. Since hewas not in the COE program he was not available for workuntil about 4 p.m. each day. Francis did not reenter the COEprogram although he applied to do so, since he could notassureMr. Moutray, a teacher administering the COE pro-gram, that he would be able to work the requisite 20 hoursper week to qualify for the program. When he began to make20 hours a week he again reapplied and at this time was tolditwas too late in the year to be admitted. Francis againapplied in January at the start of the second semester and wasagain told by Moutray that it was too late in the year.'At the time that Francis was reemployed, in November197.1,Moore was performing the janitorial work as he hadbeen prior to the'strike. This situation prevailed until LarryWalsh was hired in late November or early December 1973,to do the janitorial work. At that time Moore was transferredto the produce department and also did some sacking work.In about the middle of January 1974, Walsh left when hiswork at the store conflicted with another job which Walshheld doing janitorial work at the local high school. WhenWalsh left, Moore went back to the janitorial work while atthe same time performing duties in the produce department.Another part-time student, named Lawrence -King, andFrancis helped Moore on the late night cleanup. However,this arrangement was unsatisfactory since the janitorial workleftMoore too little time to perform his duties in the producedepartment.About the middle of January 1974, Gary Blomberg, storemanager,4assigned Francis to the janitorial work. Blom-berg's stated reason for selecting Francis was that the laboroverhead in the general merchandise (hardware) departmentwas high. His selection of Francis instead of Lawrence King,who also worked in hardware, was a policy decision based onthe fact that King was not fully trained in the hardwaredepartment and by selecting Francis instead of King, Blom-berg would be able to have two fully trained men in hardwareonce King was fully trained. Another reason for selectingFrancis was that Francis was not a COE student and as suchwas unavailable for work until about 4 p in. King was a COEstudent and was available at about 12:30 or 1. King's availa-2Unfair labor practiceallegations arising outof this organizational effortand strike were heard before Administrative Law Judge Ramey Donovanon February 5, 6, and 7, 1974, resulting in a BoardDecision(213 NLRBNo. 112 (1974)) concluding,inter aka,that Gerald Francis was an unfairlabor practice striker and that his reinstatement on November 11 was insuf-ficient because he was reemployed at reduced hours. That issue is notinvolved in the instant case The single issue before me, as defined in thecomplaint, is whether or not the Respondent, subsequent to the abovereinstatement, discriminated against Francis in January 1974, by transfer-ring him and reducing his hours, thereby constructively discharging him onor about April 20, 1974.3Francis also states that Moutray told him that his failure to go back towork during the strike was a reason for his not being allowed into theprogram However this allegation is unsupported by any corroborating evi-dence and even if true, no responsibility can be assigned to the RespondentforMoutray's statements4 The testimony clearly shows that Gary Blomberg, the store manager,and Bill Combs,the assistant store manager,exercise sufficient indicia ofsupervisory authority to conclude they are supervisors within the meaningof Sec 2(11) of the Act as alleged in the complaint The record is insufficientto conclude that Allan Morris, hardware manager, is also a supervisor andno finding therefore is made as to Morris' supervisory status.bihty in the early afternoon before 4 or 5, when cleanupbegan, would have been wasted had King been assigned to thejanitorial work.At the time of his assignment to the janitorial work, Fran-cis told Blomberg that he did "not like the idea too good."At this time Blomberg advised Francis that the assignmentwould not be permanent, less than a year, and that Moorewould show him how to do the janitorial work. Blomberg toldhim that the work would entail cleaning floors, mopping,changing the ice machines, cleaning pop machines,cleaningthe restrooms, changing towels, and emptying trash and ash-trays.He was told that on Sunday he would sack groceries.At his own request Francis was not scheduled to work Fridayevenings since he wanted this time off to be with his girl-friend.With respect to the nature of the work, Francis testifiedthat, while it was not more demanding work physically norany dirtier, he considered it to be a "downgrading job," a"low job." Moore testified that other jobs like stocking andunloading trucks were dirtier jobs than the janitorial work,and that the janitorial work was no more difficult physically.Moore further testified that, while he did not necessarilydislike the job, he did not see any progress in it for himself,even though he did not mind it himself since it was one of theeasiest jobs in the store.For a few weeks after Francis'assignmentto janitorialwork, Moore helped him until they had an altercation outsidethe store in early March 1974.5 Thereafter Francis per-formed the janitorial duties himself, with late night cleanuphelp from King.With respect to the allegation that Respondent reducedFrancis' work hours when it transferred him from the hard-ware department to janitorial work, Francis testified that inNovember and December 1973, while in the hardware de-partment, he was working about 25 to 30 hours a week andthat beginning January 1974 through April 1974, while doingthe janitorial work, he was working 10 to 15 hours a week.General Counsel introduced into evidence certain of the Re-spondent's pay records which show the following hoursworked for some of the relevant payroll ending dates as fol-lows; 12/1/73-18.9 hours; 12/29/73-23.1 hours; 1/5/74-22.4 hours; 2/9/74-6.Q hours;' 7/20/74-29.1 hours; 1/12/74-20.2 hours; 1/26/74-19.98 hours; 2/2/74-31.7 hours; 2/16/74-21 hours.Francis did the janitorial work until about April 20, 1974.At this time he went to Blomberg and asked him if MarkTucker, a newly hired part-time student employee could beassigned to the janitorial work since he had been told that hisassignment would not be permanent. Blomberg replied in thenegative, telling Francis that he wanted Tucker to learn thesacking job at the front end of the store first.7Francis states that after this conversation he left and wentback to work but grew more angry as the day went on and5While the General Counsel appears to be assigning responsibility for thefight to theRespondent through Blomberg's incitement of Moore, therecord does not support this contention.6 This pay period includes the days of the hearing noted in footnote 17While Francis testified that Blomberg told him to get out if he did notlike it,Blomberg's account of the conversation contains no such language.I conclude that even if such a remark was made it is insufficient to affectthe disposition of this case. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout 2 p.m. at his lunchtime, he walked up to Blomberg,who asked "Are you leaving?" to which Francis replied,"Yes." Blomberg asked, "For the rest of the day?" and Fran-cis replied, "Yes," adding "Well, I won't be coming back."Blomberg asked, "Is this for good?" and Francis replied,"Yes." Blomberg replied, "O.K., fine." Thereafter Francispunched out and left the store.By letter dated July 1, 1974, Francis was made an offer ofreinstatement which he accepted sometime about mid-July1974. Francis is presently employed' as a clerk in the hard-ware department!B.Discussionand AnalysisIt is undisputed that Francis was active on behalf of theUnion and that he participated in a strike against the Re-spondent in August 1973. It is equally apparent based on therecord herein that Store Manager Blomberg was aware of hisactivity and the fact that Francis was an active union adher-ent.However, when allegations of illegal discrimination aremade, there must also be a showing that the discriminatorytreatment was undertaken because the employee had engagedin such privileged activity. In applying this criteria to Fran-cis' transfer to janitorial work in the instant case, the factsmust establish first that the transfer was discriminatory andsecondly that Respondent's motivation for the transfer wasbased on considerations proscribed by the Act.As to the first consideration, Francis concedes that thejanitorial work was no dirtier or more demanding physicallythan other jobs in the store. However, it does not follow thatsimply because one job is no more strenuous or dirty thananother that it may not be more onerous. In the instant case,Francis was moved from a clerk's job in the hardware depart-ment to janitorial work which involved,inter alia,cleaningfloors, dumping trash, and cleaning toilets and restrooms.Francis described it as a "downgrading" or "low" job. Iagree. In comparing the nature of the work performed byFrancis as a clerk in the hardware department with thejanitorial work, I conclude that the janitorial work was moreonerous.With respect to the allegation that Respondent reducedFrancis' work hours when he was transferred to janitorialwork, I conclude that this allegation is not supported by theevidence. Those timecards in evidence, noted above, whilenot complete records for the relevant periods of time, do notsupport the conclusion that Francis' hours were reduced, andthe record herein does not otherwise support this contention.There remains for consideration the central issue as towhether or not Respondent's transfer of Francis to janitorialwork was discriminatorily motivated resulting in his con-structive discharge. Respondent contends that it was neces-sary to reassign the janitorial work to someone other thanMoore since it interfered with Moore's primary duties in theproduce department. Respondent explains that the overheadwas high in the hardware department which made this adesirable place to economize. Within the hardware depart-ment it appears that two employees were considered for thejanitorial assignment; one was Lawrence King, a recent hire,and the other, Francis. Respondent selected Francis ratherthan King since King was being trained in the hardwaredepartment and on completion of his training both he andFrancis would be fully trained hardware department em-ployees. It is also noted in this regard that King, as a COEstudent, could work in the early afternoon. Francis, since hewas not a COE student, could not begin until about 4 p.m.Since the janitorial work began about 4 or 5 p.m., a betterutilization of both King and Francis was realized by assign-ment of Francis to the janitorial work and using King forearly afternoon work for which he was available and Franciswas not.For these reasons, Respondent decided to assign thejanitorial work to Francis. The reasons are plausible. Obvi-ously Respondent could have resolved the matter differentlyand perhaps more efficiently, but I cannot conclude on thefacts of this case that the assignment of Francis was anythingother than a legitimate exercise of business judgment. Whilethe General Counsel and Union urge that the transfer wasdiscriminatory, the state of this record does not permit anyproper inference of illegal motivation, despite the unfair laborpractice findings made by the Board as noted in footnote 1.The facts upon which any such inference could be made donot appear in the record herein. The General Counsel hasfailed to meet his burden in this regard.In summary, I cannot conclude that Francis' transfer tojanitorial work was discriminatory within the meaning of theAct. Therefore his subsequent departure from the Companywas not justifiable so as to constitute a constructive discharge,but was rather a voluntary quit.Hecht's Inc.,174 NLRB 951(1969).8General Counsel alleges that this reinstatement is at substantially re-duced hours compared to his prestrike employment and should be deemedviolative of Sec. 8(a)(1) and (3) of the Act. This matter was not fully litigatedat the hearing and is otherwise beyond the scope of the issues framed by thecomplaint and the complaint was not amended to include such allegations.Accordingly, no findings thereon are made herein.CONCLUSION OF LAWRespondent has not engaged in any conduct violative of theAct.[RecommendedOrderfor dismissal of complaint omittedfrom publication.]